Citation Nr: 1037399	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  09-03 572A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of an overpayment of service-
connected disability benefits in the calculated amount of 
$67,678.94 based on a finding that the Veteran was a fugitive 
felon, to include the issue of whether the overpayment was 
properly created/calculated.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 decision of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania which 
denied the appellant's request for a waiver of disability benefit 
overpayment indebtedness.  The RO in Phoenix, Arizona certified 
the appeal to the Board.

In his February 2009 VA Form 9, the appellant requested a hearing 
in Washington, DC before the Board; the requested hearing was 
scheduled for December 9, 2010.  Prior to that hearing date, the 
appellant cancelled his request for the Central Office Board 
hearing.  Accordingly, his Board hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(e) (2009).  Likewise, by written 
notice submitted in January 2008 and in April 2008, the appellant 
canceled his personal hearing scheduled to be held at the Boston 
RO on April 18, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Board notes that 38 U.S.C.A. § 5313B specifically prohibits 
the payment of Chapter 11 compensation benefits for any period 
during which a Veteran is a fugitive felon.  In pertinent part, 
the implementing regulation mirrors 38 U.S.C.A. § 5313B, and 
states: (2)  For purposes of this section, the term fugitive 
felon means a person who is a fugitive by reason of: (i) Fleeing 
to avoid prosecution, or custody or confinement after conviction, 
for an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person flees; 
or (ii) Violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 C.F.R. 
§ 3.665(n)(2).

In December 2007, the St. Petersburg, Florida, RO notified the 
appellant that it had been discovered that a warrant for his 
arrest had been issued in August 1998 in Boston, Massachusetts.  
Thereafter, in an April 2008 letter, the Boston RO notified the 
appellant that his benefits had been terminated from December 21, 
2001, until January 7, 2008, based on the determination that he 
was a fugitive felon during that period and thereby established 
an overpayment for the benefits he had received for that time 
period.

The appellant contends that VA erred in severing his benefits and 
creating an overpayment on the basis that he was a fugitive 
felon.  He asserts that he should not have been placed in 
"fugitive felon" status as he did not fit the definition of 
"fugitive felon."  

In essence, he asserts that the January 8, 2008, action by the 
Boston Municipal Court to recall and cancel the 1998 warrant 
rendered the warrant void ab initio.  He also asserts that he 
never attempted to flee prosecution or conceal his whereabouts, 
VA was aware that he was incarcerated in Florida and Arizona from 
2001 to 2005, and he voluntarily contacted the Massachusetts 
judiciary in 2002 to request a speedy trial on the outstanding 
warrant from 1998.  The evidence of record is not inconsistent 
with these assertions.

The Board also notes that BLACK'S LAW DICTIONARY (8th Edition 2004) 
defines "fugitive" as:

fugitive.  1. A person who flees or escapes; a 
refugee. 2. A criminal suspect or a witness in a 
criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the 
giving of testimony, esp. by fleeing the jurisdiction 
or by hiding.  As the Veteran had not been convicted, 
and apparently was neither in probation or parole 
status, the only definition of fugitive felon 
pertinent in this case is: a person who is a fugitive 
by reason of fleeing to avoid prosecution . . . . . 
for an offense or an attempt to commit an offense 
which is a felony under the laws of the place from 
which the person flees.  

The relevant statute, 38 U.S.C.A. § 5313B, and regulation, 
38 C.F.R. § 3.665(n)(2), both specifically include the 
intentional act of "fleeing" as a condition of finding fugitive 
felon status.  Flight (or hiding) also is necessary to meet the 
legal definition of fugitive.  If a person were unaware of being 
wanted for prosecution, it would appear that such person could 
not have been fleeing or hiding (both intentional acts) to avoid 
prosecution.  Furthermore, if a person is known to be 
incarcerated, such a person is precluded from attempting to flee.

As the record now stands, there is nothing to indicate what the 
legal effect of the Boston Municipal Court's January 2008 default 
removal back to 1998 was vis-à-vis the legal existence of the 
warrant.  In order to fairly address the merits of this claim, 
development is necessary to ascertain the full circumstances of 
the issuance of the larceny offense warrant against the 
appellant, to ascertain whether it was a felony warrant and to 
ascertain what Massachusetts law holds regarding the removal of a 
defaulted warrant by court action.

It also is unclear whether the $67, 678.94 debt the Committee 
declined to waive (without review of the claims file) in July 
2008 was intended to subsume the previously created $5,218.66 
debt (created in December 2002) or whether such $67,678.94 debt 
was intended to have been created in addition to the $5,218.66 
debt.  It appears that some of the $ 5,218.66 debt has been 
recouped already.

Accordingly, it will be necessary for the RO to adjudicate the 
issue of the creation/calculation of the appellant's debt and 
thereby provide clarification as to the calculations and figures 
used in determining the amount of the overpayment.  Once the RO 
has adjudicated this issue, the RO's Committee on Waivers and 
Compromises may readjudicate the appellant's request for waiver 
of recovery of any debt that is found by the RO to exist.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991) (holding that "when 
[an appellant] raises the validity of the debt as part of a 
waiver application,...it is an abuse of discretion to adjudicate 
the waiver application without first deciding the [appellant's] 
challenge to the lawfulness of the debt asserted against him or 
her").  Although the decision in Schaper pertained to an 
overpayment made under VA's loan guaranty program, the holding is 
applicable to this case.

Furthermore, in advancing his claim for a waiver of his 
indebtedness, the Veteran has argued that requiring repayment of 
such indebtedness imposes an undue financial hardship on him.  
The Board notes that the most recent Financial Status Report, VA 
Form 4-5655, that is of record was submitted by the appellant in 
May 2008 (more than two years ago).  In view of the July 2008 
determination by the Committee that the amount of the debt to be 
paid was so large that repayment would cause financial hardship, 
an accurate picture of the appellant's current financial 
situation should be obtained on remand.

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be asked to submit 
an updated VA Form 4-5655, Financial Status 
Report, with any additional supporting 
documentation regarding current employment 
status as well as other current income and 
all expenses.  A copy of any correspondence 
sent to the Veteran requesting that he 
provide an updated VA Form 4-5655, along 
with any response from the Veteran, should 
be included in the claims file.

2.  Arrange for a field investigation to 
ascertain the precise and complete 
circumstances under which the larceny 
warrant was issued against the Veteran in 
Boston, Massachusetts, in August 1998, and 
subsequently defaulted.  Specifically, the 
field investigator should obtain 
information as to the following: (a) When 
and where did the crime for which the 
warrant was issued take place?; (b) Was the 
warrant issued in August 1998 a felony 
warrant?; (c) During the time that the 
felony warrant was outstanding, did the 
Veteran take any steps that would reflect 
or suggest flight (or an attempt to make 
his whereabouts unknown) to avoid 
prosecution, i.e., was he moving without a 
forwarding address, concealing his 
domicile, etc.  A copy of the field 
investigator's report, along with any 
supporting documentation, should be 
included in the claims file.

3.  Then, request a legal opinion from VA's 
Office of the Regional Counsel in Boston, 
Massachusetts, on the procedural effect 
under Massachusetts law of the January 2008 
action by the Boston Municipal Court to 
remove the warrant default, if any, on the 
viability of the warrant between December 
27, 2001 and January 6, 2008.  The opinion 
should include a discussion of the legal 
effect of the Veteran's June 2002 motion 
for a speedy trial filed with the Boston 
Municipal Court.  A copy of this remand and 
the field investigator's report should be 
provided to VA's Regional Counsel along 
with the legal opinion request.  A copy of 
any opinion obtained should be included in 
the claims file and provided to the Veteran 
and his service representative.  

4.  Thereafter, the RO/AMC should determine 
whether the Veteran was a fugitive felon 
and, if so, whether the overpayment in the 
calculated amount of $67,678.94 was 
properly created/calculated.  The RO/AMC 
also should determine whether the 
$67,678.94 debt was intended to have been 
created in addition to the $5,218.66 debt 
created in December 2002.  The RO/AMC 
should determine further how much of the 
$5,218.66 debt has been recouped already, 
if any.  If this determination remains 
unfavorable, then the RO/AMC should issue a 
Supplemental Statement of the Case (SSOC) 
to the Veteran and his service 
representative.  An appropriate period of 
time should be allowed for response.

5.  If the RO/AMC again finds that the 
overpayment was properly created, then the 
Veteran should be given an opportunity to 
supplement the record with information 
necessary to re-adjudicate his claim for 
the waiver of recovery of the overpayment 
indebtedness.  If this determination 
remains unfavorable, then the RO/AMC should 
issue an SSOC to the Veteran and his 
service representative.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

